Citation Nr: 0334624	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Pittsburgh, 
Pennsylvania, which, in part, denied service connection for 
bilateral hearing loss.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

In the veteran's original claim dated December 2000, he 
reported treatment for deafness at Pittsburgh Ear Associates 
from 1980 to the present.  A review of the claims file, 
however, only reveals treatment records from Pittsburgh Ear 
Associates dated June 1999 to April 2001.  Hence, the RO 
should contact Pittsburgh Ear Associates and request all the 
veteran's treatment records dated 1980 to June 1999.

Furthermore, in April 2001, the RO received from the veteran, 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  The 
veteran reported treatment by Dr. Gretchen Henry for deafness 
from 1989 to 1993.  While the RO attempted to secure these 
records in July 2001, none covering the period from 1989 to 
1993 were received.  Hence, the veteran must be notified of 
that fact and offered an opportunity to secure the records 
himself.

The veteran also reported treatment by James Stewart, M.S., 
CCC-A, for deafness from 1994 to 1998.  The claims file 
revealed one record of treatment from Mr. Stewart dated 
February 1997.  The RO should inquire as to whether Mr. 
Stewart has additional treatment records for the veteran 
dated from 1994 to 1998.  

In September 2001, the veteran was afforded a VA audiological 
examination to determine the nature and extent of his 
bilateral hearing loss.  Unfortunately, the claims file was 
not available to the audiologist for review.  The RO is 
instructed to return the file to the VA examining 
audiologist, Kathleen Conley at VA Medical Center Pittsburgh 
for complete review of the entire VA record, including the 
veteran's claims file.  

In a statement from the Social Security Administration (SSA) 
dated June 2001, it was reported that the veteran had a 
claim pending for disability benefits.  The RO should 
contact the SSA and obtain a copy of the veteran's 
disability determination decision with all supporting 
medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  The RO must indicate which 
specific portion of that information and 
evidence the Secretary will attempt to 
obtain on behalf of the claimant, and 
what specific portion the appellant 
himself must secure.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) they should be given the 
opportunity to respond. 

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for bilateral hearing loss 
from September 2001 to the present.  
The veteran should also be informed 
that VA attempted to secure records 
from Dr. Henry but none were provided 
pertaining to the term from 1989 to 
1993.  Hence, he should attempt to 
secure those records himself.

3.  After the releases are signed, the 
RO should obtain and associate with the 
claims folder all of the veteran's 
treatment records including those from 
Pittsburgh Ear Associates between 1980 
and June 1999, and from James Stewart, 
M.S., CCC-A, dated 1994 to 1998.  All 
attempts to procure these records 
should be documented in the file.  If 
the RO cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran 
should be informed of failed attempts 
to procure records.

3.  The RO should send the claims file 
to Kathleen Conley at VA Medical Center, 
Pittsburgh, to enable her to prepare an 
addendum to her September 2001 report.  
After reviewing the entire file, Ms. 
Conley should add any additional 
comments or findings pertinent to the 
veteran's hearing loss and indicate that 
the file has been reviewed.  Ms. Conley 
must then opine whether it is at least 
as likely as not that a bilateral 
hearing loss is etiologically related to 
the veteran's military service.  The 
rationale for any opinion must be set 
forth.  If Ms. Conley is not available, 
the veteran should be scheduled for a 
new examination and that examiner, after 
reviewing the claims folder, must 
provide an opinion addressing whether it 
is at least as likely as not that a 
bilateral hearing loss is etiologically 
related to his military service.  

4.  The RO should contact the SSA and 
obtain a copy of any favorable 
disability determination, with all 
supporting medical records.  If the 
decision was not favorable no further 
action on this instruction is necessary.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




